Citation Nr: 1804951	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for degenerative disc/joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from April 2000 to July 2002.

This case was last before the Board of Veterans' Appeals (Board) in September 2015, on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, issued by the RO in Anchorage.  The Board remanded for additional development.  As observed in the 2015 remand, the Veteran testified at a May 2013 hearing before the below-signed Veterans Law Judge and a transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his current degenerative disc and degenerative joint disease of the lumbar spine is causally related to his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the benefit sought on appeal is herein granted in full, the Board will not further discuss VA's duties to notify and assist the Veteran with his appeal.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for lumbosacral spine degenerative disc and joint disease (with radiculopathy) on the basis that his current disability is directly related to his period of active service.  Specifically, he asserts that he has experienced back pain ever since two separate in-service injuries to his back - once being accidentally struck in the back with a "picket pounder" and once being thrown from an armored personnel carrier.  

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In August 2017, a VA orthopedic surgeon reviewed the Veteran's record and provided an opinion that it was more likely than not that the Veteran first began having lower back pain due to early lumbar disc degeneration during his service in the military.  The VA physician specifically explained that, given the Veteran's history, the current back disability was likely related to factors including repetitive use injury during service (carrying a heavy rucksack for prolonged intervals) and his being thrown from a personnel carrier.  

In light of the August 2017 medical opinion and accompanying rationale, the Board finds the record at least in equipoise and herein grants the claim for service connection.  A Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



[Continued on next page.]


ORDER

Service connection is granted for degenerative disc/joint disease of the lumbar spine.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


